EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Kepler on 8/12/2021.
The application has been amended as follows: 
Claims 15, 20 and 21 are rejoined.
Claims 24-30 and 36-54 are canceled.
Claims 1, 4-6, 15, 20-21 and 55-67 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claims are deemed to be free of the prior art given the failure of the art to teach or reasonably suggest a method for increasing spontaneous haploid genome doubling by heterologous expression of a polynucleotide encoding a BUBR1 polypeptide having at least 95% sequence identity to SEQ ID NPO: 3 in a plant when crossed to a haploid inducer plant line compared to a control; wherein the nearest art is found in the art of record (Paganelli et al., (2015) “3 BUB1 and BUBR1/MAD3-Related Spindle Assembly Checkpoint Proteins Are Required for Accurate Mitosis in Arabidopsis”, New Phytologist 205:202-215); which teaches tDNA integration into the Arabidopsis BUBR1 gene producing a variant polypeptide sequence (see page 208) but does not teach haploid genome duplication or a BUBR1 variant polypeptide having at least 95% identity to SEQ ID NO: 3.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663